LOGO [g663229001.jpg]    Exhibit 10.3

2018 Amended and Restated Employment Agreement for Michael Gray

November 26, 2018

Dear Mr. Gray,

This letter (the “Employment Agreement”) amends and restates the terms and
conditions of your employment with Arsanis, Inc. (“Arsanis” or “Company”), as
set forth in the Amended and Restated Letter Agreement dated October 10, 2017
(the “Existing Agreement”), and will take effect as of November 27, 2018 (the
“Effective Date”), provided that you remain employed by the Company as of the
Effective Date. Until the Effective Date, the Existing Agreement will remain in
force and effect and continue to govern your employment with the Company. This
Employment Agreement contains the following terms:

1. Employment: You will be employed to serve as the Company’s President and
Chief Executive Officer, effective as of the Effective Date. You will report
directly to the Company’s Board of Directors (the “Board”) and will have those
duties as are customarily performed by a president and chief executive officer,
and such other duties as may be assigned by the Board. You agree to devote your
full business time, best efforts, skill, knowledge, attention and energies to
the advancement of the Company’s business and interests and to the performance
of your duties and responsibilities as an employee of the Company. You agree to
abide by the rules, regulations, personnel practices and policies of the Company
and any changes therein that may be adopted from time to time by the Company.

2. Time Commitment: The time commitment for this position will continue to be a
full-time professional commitment. You will be expected to work a minimum of 40
hours per week. You may be required to work more than 40 hours per week as
needed. Arsanis, however, believes in a flexible schedule policy that encourages
employees to work hard but allows flexibility around when work is done,
consistent with the Company’s business needs and the approval of the Board. As
an exempt employee, you are not eligible for overtime pay.

3. Base Salary: Your base salary will be at the rate of $18,750 per bi-monthly
pay period (annualized rate of $ 450,000) (the “Base Salary”), subject to
deductions for taxes and other withholdings as required by law or the standard
and lawful policies of the Company. Such Base Salary may be adjusted from time
to time in accordance with normal business practice and in the sole discretion
of the Board.

4. Bonus Potential: At the sole discretion of the Company, you will be eligible
to receive an annual retention and performance bonus of up to 55% of your Base
Salary, which will be dependent upon your individual performance and the
Company’s performance during the applicable year, all as determined by the Board
in its sole discretion. Any bonus that may be awarded to you hereunder will be
paid no later than March 15th of the year following the calendar

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

 



--------------------------------------------------------------------------------

year to which the bonus relates, subject to your continuous employment through
the end of the calendar year to which such bonus relates. The foregoing shall be
construed and applied so that any bonus payable to you hereunder qualifies as a
“short-term deferral” under Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”). For the avoidance of doubt, the bonus (if any) for
calendar year 2018 would be calculated based on (i) your base salary and target
bonus percentage under the Existing Agreement for the portion of 2018 prior to
the Effective Date (the “Prior Period”), and (ii) your Base Salary and target
bonus percentage under this Employment Agreement for the remainder of 2018 (the
“Current Period”) (i.e., the bonus (if any) would be calculated at the rate of
up to 40% of an annualized rate of $400,000 for the Prior Period, and at the
rate of up to 55% of an annualized rate of $450,000 for the Current Period).

5. Restricted Stock. The Company shall, subject to the approval of the Board (or
the Compensation Committee of the Board), grant you a restricted stock award
with respect to 250,000 shares of the Company’s common stock (the “Restricted
Stock Award”), which Restricted Stock Award shall (i) vest with respect to 25%
of the shares subject to the award on the one-year anniversary of the Effective
Date, and, with respect to 2.0833% of the shares subject to the award, monthly
thereafter until the fourth anniversary of the Effective Date, (ii) vest in full
on a Change of Control of the Company (as defined below), and (iii) be granted
under the Company’s 2017 Equity Incentive Plan (the “Plan”) and be subject to
the terms and conditions set forth the Plan and a restricted stock agreement.

6. Vacation and Other Paid Time Off: You will receive paid holiday, vacation,
and sick time, on an annualized basis, as follows:

 

  •  

up to eleven (11) paid holidays per calendar year, such days to be allocated to
those official U.S. federal and/or state holidays observed in Massachusetts,
unless otherwise mutually agreed upon between you and Arsanis;

 

  •  

up to twenty-five (25) days of paid vacation per calendar year, (accruing at a
rate of 2.08 days per month), subject to the Company’s vacation policy and to be
taken at such times as may be approved by the Company; and

 

  •  

paid sick leave as required, subject to the Company’s sick leave policy and
applicable law.

7. Location: You will be primarily located in the Company’s Boston area offices
(currently located at 890 Winter Street, Suite 230, Waltham, MA 02451), but,
consistent with the Company’s business needs, you will also be required to
travel as directed by the Company to other locations, including, without
limitation, to the Company’s offices in Vienna, Austria.

8. Benefits: You may participate in any and all benefit programs that the
Company establishes and makes available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs. The benefit programs made available by the
Company, and the rules, terms and conditions for participation in such benefit
programs, may be changed by the Company at any time without advance notice
(other than as required by such programs or under law).

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 2 -



--------------------------------------------------------------------------------

9. Expense Reimbursement: Arsanis will reimburse you for all reasonable and
necessary out-of-pocket expenses incurred in the course of your employment,
subject in certain circumstances to approval, and in accordance with all Company
policies and procedures regarding documentation and accounting for such
expenses.

10. Termination of Employment: You or the Company may terminate your employment
at any time for any reason, with or without cause, subject to the following
provisions:

a. Termination for Cause: The Company may terminate your employment for Cause,
as defined below, upon written notice to you setting forth in reasonable detail
the nature of the Cause. The following, as determined by the Board in its
reasonable judgment, shall constitute “Cause” for termination:

(i) the commission of, or indictment or conviction for, any felony, or any other
crime involving dishonesty;

(ii) participation in any fraud, deliberate and substantial misconduct, breach
of duty of loyalty or breach of fiduciary duty against the Company;

(iii) intentional and substantial damage to any property of the Company;

(iv) failure of performance of your duties hereunder (not attributable to
sickness, disability or death) after reasonable written notice no later than
thirty (30) days following the occurrence of the failure and a 30-day
opportunity to cure, provided, however, that such opportunity to cure shall only
apply to any failure that the Board, in its reasonable discretion, deems
susceptible to cure; or

(v) your breach of any material provision of this Employment Agreement, your
Invention, Non-Competition, Non-Solicitation and Non-Disclosure Agreement (as
defined below, the “Non-Disclosure Agreement”), or any other agreement to which
you and the Company are both parties, after reasonable written notice no later
than thirty (30) days following the occurrence of the breach and a 30-day
opportunity to cure, provided, however, that such opportunity to cure shall only
apply to any breach that the Board, in its reasonable discretion, deems
susceptible to cure, and that any breach by you of your obligations of
confidentiality or non-competition under the Non-Disclosure Agreement shall be
deemed not susceptible to cure.

Termination of your employment by the Company for Cause will result in no
severance pay or benefits.

b. Termination without Cause: The Company may terminate your employment at any
time other than for Cause upon written notice to you.

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 3 -



--------------------------------------------------------------------------------

c. Termination for Good Reason: You may terminate your employment hereunder for
Good Reason, as defined below, by providing written notice to the Company of the
condition giving rise to the Good Reason, specifying in reasonable detail the
basis for such claim of Good Reason, no later than thirty (30) days following
the occurrence of the condition, by giving the Company thirty (30) days to
remedy the condition and by terminating employment for Good Reason within thirty
(30) days thereafter if the Company fails to remedy the condition. The
following, if occurring without your consent, shall constitute “Good Reason” for
termination by you:

(i) a material and adverse diminution of your duties and responsibilities with
the Company, provided that such change is not in connection with a termination
of your employment relationship with the Company;

(ii) a material diminution of your then Base Salary, provided that such change
is not in connection with a termination of your employment relationship with the
Company;

(iii) relocation of your principal place of employment outside a thirty
(30) mile radius from Boston, Massachusetts, if such relocation increases your
daily commuting distance; or

(iv) a material breach by the Company of this Employment Agreement.

d. Termination without Good Reason: You may terminate your employment with the
Company other than for Good Reason at any time subject to your provision of
thirty (30) days’ advance written notice to the Company (the “Applicable Notice
Period”), provided, however, that the Company may, in its sole discretion, in
lieu of all or part of the Applicable Notice Period, pay you an amount equal to
the Base Salary that would otherwise have been payable to you had you remained
employed for the duration of the Applicable Notice Period. In such instance,
your termination will become effective on the date set forth in a written notice
of termination to be provided by the Company (the “Early Termination Date”), and
you will be paid an amount equal to the Base Salary you would have received had
you remained employed by the Company between the Early Termination Date and the
end of the Applicable Notice Period (the “Early Termination Payment”), with the
Early Termination Payment to be made no later than the 30th day following the
end of the Applicable Notice Period. For the avoidance of doubt, except for the
Early Termination Payment, you will not be entitled to receive any severance pay
or benefits.

e. Termination Due to Death or Disability: Your employment shall automatically
terminate in the event of your death during employment. The Company may
terminate your employment, upon notice to you, in the event you become disabled
during employment through any illness, accident, injury or condition of either a
physical or psychological nature and, as a result, are unable to continue to
perform substantially all of your duties and responsibilities (notwithstanding
the provision of any reasonable accommodation) for 180 days (whether or not
consecutive) during any period of 365 consecutive calendar days. If any question
shall arise as to whether you are disabled to the extent that you are unable to
perform substantially all of your duties and responsibilities for the Company,
you shall, at the Company’s request and expense, submit to a medical examination
by a mutually acceptable physician in the Boston area who is board-certified in
the area of practice involved in the disability and such determination shall,
for the purposes of this Employment Agreement, be conclusive of the issue. If
such a question arises and you fail to submit to the requested medical
examination, the Company’s determination of the issue shall be binding on you.

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 4 -



--------------------------------------------------------------------------------

11. Severance and other Matters Related to Termination; Change of Control:

a. Termination by the Company without Cause or by You for Good Reason: Subject
to Sections 11(b) and 11(f) below and Section 409A, in the event that your
employment is terminated by the Company without Cause pursuant to Section 10(b)
of this Employment Agreement or by you for Good Reason pursuant to Section 10(c)
of this Employment Agreement, in addition to the Accrued Compensation (as
defined below), the Company shall provide you with the severance payments and
benefits specified below:

(i) the Company shall pay you an amount equal to your annualized Base Salary, at
the rate then in effect and payable in equal installments in accordance with the
Company’s standard payroll policy as then in effect, for a period of twelve
(12) months commencing at the time set forth in Section 11(f) hereof (the
“Severance Period”);

(ii) the Company shall pay you in one lump sum, on the date that annual bonuses
are paid to active and similarly situated employees, a pro-rata annual bonus for
the year in which your termination occurs in such amount, if any, as you would
have received based on your actual performance during such calendar year, had
you remained employed through the end of such calendar year, calculated by
multiplying the full bonus amount (based on actual performance) for such year by
a fraction, the numerator of which is the number of days you were employed
during such year and the denominator of which is 365 (the “Lump Sum Pro-Rata
Performance Bonus”); and

(iii) subject to your timely election to continue participation in the Company’s
group health and dental plans under COBRA or Massachusetts law, and only for so
long as you are eligible for such coverage through COBRA or Massachusetts law,
the Company shall pay , on a monthly and taxable basis, an amount equal to the
full monthly premium cost of such participation until the conclusion of the
Severance Period, or, if earlier, until the date you become eligible to enroll
in such plans of any new employer.

b. Termination by the Company without Cause or by You for Good Reason in
Connection with a Change of Control: Subject to Section 11(f) and Section 409A,
in the event that your employment is terminated by the Company without Cause
pursuant to Section 10(b) of this Employment Agreement or by you for Good Reason
pursuant to 10(c) of this Employment Agreement, in either case within eighteen
(18) months following a Change of Control (as defined below), in addition to the
Accrued Compensation (as defined below), in lieu of any payments and benefits
provided in Section 11(a) above, the Company shall provide you with the
severance payments and benefits specified below:

(i) the Company shall pay you an amount equal to the sum of (A) one and one-half
times your annualized Base Salary, at the rate then in effect, and (B) one and
one-half times your target annual bonus for the year in which your termination
of employment occurs, payable in equal installments and in accordance with the
Company’s standard payroll policy as then in effect, for a period of eighteen
(18) months commencing at the time set forth in Section 10(f) hereof (the
“Change of Control Severance Period”);

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 5 -



--------------------------------------------------------------------------------

(ii) subject to your timely election to continue participation in the Company’s
group health and dental plans under COBRA, and only for so long as you are
eligible for such coverage through COBRA (or Massachusetts laws), the Company
shall pay , on a monthly and taxable basis, an amount equal to the full monthly
premium cost of such participation until the conclusion of the twelve-month
period commencing at the time set forth in Section 11(f) hereof (the “Change of
Control COBRA Period”), or, if earlier, until the date you become eligible to
enroll in such plans of any new employer; and

(iii) all outstanding and unvested stock options and other equity awards then
held by you shall become fully vested and exercisable and, with respect to any
stock options then held by you other than those granted to you in June of 2017
(the “June Grant”), those options shall remain exercisable for the period of
time set forth in the applicable grant agreement. The Company will extend until
the date that is the earlier of (i) two years following the date of your
termination from employment and (ii) the final exercise date, the period during
which you may exercise the June Grant. You understand that the stock options
subject to this extended exercise period shall cease to be treated for tax
purposes as incentive stock options.

c. Termination by the Company Due to Your Disability or Death: Subject to
Section 11(f) and Section 409A, in the event your employment with the Company is
terminated by the Company due to your disability or is terminated due to your
death pursuant to Section 10(e) of this Employment Agreement, in addition to the
Accrued Compensation (as defined below), the Company shall pay you in a lump sum
a pro-rata amount of your target annual bonus for the year in which your death
or disability occurs, calculated by multiplying your target annual bonus for
such year by a fraction, the numerator of which is the number of days you were
employed during such year and the denominator of which is 365 (the “Pro-Rata
Bonus”) payable at the time set forth in Section 11(f) hereof.

d. Any Other Termination: In the event your employment with the Company
terminates for any reason other than by the Company without Cause pursuant to
Section10(b) of this Employment Agreement, by you for Good Reason pursuant to
Section 10(c) of this Employment Agreement, or by the Company due to your
disability or death pursuant to Section 10(e) of this Employment Agreement, the
Company shall pay you the Accrued Compensation. For purposes of this Employment
Agreement, “Accrued Compensation” means any base salary earned but not paid
through the date of the termination of employment and an amount equal to the
value of any vacation time accrued but unused as of such date.

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 6 -



--------------------------------------------------------------------------------

e. Parachute Payments:

(i) In the event of the consummation of a change in ownership or control within
the meaning of Section 280G (a “280G Change in Control”) of the Company
following the time that the Company has stock readily tradeable on an
established securities market (within the meaning of Section 280G and the
regulations thereunder), if all or a portion of the payments and benefits under
this Employment Agreement, together with any other payments and benefits
provided to you by the Company or its Affiliates (including, without limitation,
any accelerated vesting of stock options and other equity awards) (the “Total
Payments”), would constitute an “excess parachute payment” within the meaning of
Section 280G (the aggregate of such payments (or portions thereof) being
hereinafter referred to as the “Excess Parachute Payments”), you will be
entitled to receive (A) an amount limited so that no portion thereof shall fail
to be tax deductible under Section 280G (the “Limited Amount”), or (B) if the
amount otherwise payable hereunder or otherwise (without regard to clause (A))
reduced by all taxes applicable thereto (including, for the avoidance of doubt,
the excise tax levied under Section 4999 of the Code (the “Excise Tax”)) would
be greater than the Limited Amount reduced by all taxes applicable thereto, the
amount otherwise payable hereunder or otherwise.

(ii) The determination as to whether the Total Payments include Excess Parachute
Payments and, if so, the amount of such Excess Parachute Payments, the amount of
any Excise Tax with respect thereto, and the amount of any reduction in Total
Payments shall be made at the Company’s expense by the independent public
accounting firm most recently serving as the Company’s outside auditors or such
other accounting, law or benefits consulting group or firm as the Company may
designate (the “Accountants”). In the event that any payments under this
Employment Agreement or otherwise are required to be reduced as described in
Section 11(e)(i) of this Employment Agreement, the adjustment will be made,
first, by reducing the amount of base salary payable pursuant to
Section 11(a)(i) or 11(b)(i), as applicable; second, if additional reductions
are necessary, by reducing the payment of the amounts due to you pursuant to
Section 11(a)(ii) as applicable; and third, if additional reductions are still
necessary, by eliminating the accelerated vesting of stock option awards and
other equity awards, if any, starting with those awards for which the amount
required to be taken into account under Section 280G is the greatest.

(iii) In the event that there has been an underpayment or overpayment under this
Employment Agreement or otherwise as determined by the Accountants, the amount
of such underpayment or overpayment shall forthwith be paid to you or refunded
to the Company, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

f. Release: Any obligation of the Company to provide you severance payments or
other benefits (including accelerated vesting of stock options and other equity
awards) or any Pro-Rata Bonus or Lump Sum Pro-Rata Performance Bonus (for the
avoidance of doubt, other than Accrued Compensation), is conditioned on your (or
your legal representative, if applicable, in the case of a termination due to
your disability) signing within a period of time not to exceed forty-five
(45) days following the date of such termination of employment (or such shorter
period as may be directed by the Company) a separation and release of claims
agreement in the form provided by the Company (the “Release”) following the
termination of your

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 7 -



--------------------------------------------------------------------------------

employment, and on your (or your legal representative, if applicable) not
revoking the Release within any revocation period provided therein following
your (or your legal representative’s, if applicable) execution of the Release,
which Release shall not require you to release (i) claims for indemnification in
your capacity as an officer or director of the Company under the Company’s
Certificate of Incorporation, Bylaws, insurance or other written agreements, if
any, providing for director or officer indemnification, (ii) rights to receive
insurance payments under any policy maintained by the Company, (iii) vested
rights as an equity holder or option holder, (iv) rights to receive retirement
and other benefits that are accrued and fully vested at the time of your
termination, and (v) any other claims that cannot be released as a matter of
law. Except as otherwise provided in Section 409A, any payments to be made in
either in a lump sum or in the form of salary continuation pursuant to the terms
of this Employment Agreement shall be payable in accordance with the normal
payroll practices of the Company, with such payment or, as may be applicable,
the first such payment (which shall be retroactive to the day immediately
following the date of your termination of employment) due and payable as soon as
administratively practicable following the date the Release becomes effective,
but not later than the date that is sixty (60) days following the date your
employment terminates. Notwithstanding the foregoing, if the date your
employment terminates occurs in one taxable year and the date that is sixty
(60) days following such termination date occurs in a second taxable year, to
the extent required by Section 409A, such payment or, as may be applicable,
first payment shall not be made prior to the first day of the second taxable
year. For the avoidance of doubt, if you (or your legal representative, if
applicable) do not execute a Release within the period specified in this
Section 10(f), or if you (or your legal representative, if applicable) revoke
the executed Release within the time period permitted by law, you will not be
entitled to any payments or benefits (including the accelerated vesting of stock
options or other equity awards) or any Pro-Rata Bonus or Lump Sum Pro-Rata
Performance Bonus set forth herein (other than the Accrued Compensation), any
stock options and other equity awards that vested on account of such termination
as provided for in this Employment Agreement shall be cancelled with no
consideration due to you, and the Company will not have any further obligations
to you under this Employment Agreement or otherwise. You agree that, should you
become eligible to participate in the health and, if applicable, dental, plan of
any subsequent employer prior to the conclusion of the Severance Period or
Change of Control COBRA Period, as may be applicable, you will provide the
Company with written notice thereof within five (5) business days of such
eligibility. You further agree to repay any overpayment of health and, if
applicable, dental, benefit premiums made by the Company hereunder.
Notwithstanding anything to the contrary herein, in the event that the Company’s
payment of the amounts described in Section 10(a)(iii) or (b)(ii), as
applicable, would subject the Company to any tax or penalty under the Patient
Protection and Affordable Care Act (as amended from time to time, the “ACA”) or
Section 105(h) of the Internal Revenue Code of 1986, as amended
(“Section 105(h)”), or applicable regulations or guidance issued under the ACA
or Section 105(h), you and the Company agree to work together in good faith to
restructure such benefit.

g. Survival, Conditions to Severance: Provisions of this Employment Agreement
shall survive any termination if so provided in this Employment Agreement or if
necessary or desirable to accomplish the purposes of other surviving provisions
of the Employment Agreement and the Non-Disclosure Agreement. The obligation of
the Company to make severance payments to you or on your behalf is expressly
conditioned upon (i) your full performance, and continued

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 8 -



--------------------------------------------------------------------------------

performance during any applicable severance periods, of your material
obligations under this Employment Agreement, the Non-Disclosure Agreement, and
any subsequent agreement between you and the Company relating to, without
limitation, confidentiality, non-competition, proprietary information or the
like, and (ii) your (or your legal representative’s, if applicable, in the case
of a termination due to your disability) execution and non-revocation of the
Release as set forth above.

h. Change of Control: In the event of a Change of Control, the vesting of all
equity awards granted to you before the closing date of the Company’s first
initial public offering (“IPO”) of its common stock shall accelerate in full and
with respect to any stock options then held by you, those options shall remain
exercisable for the period of time set forth in the applicable grant agreement.
For the avoidance of doubt, any equity awards granted to you on or after the
closing of the IPO shall not be entitled to the accelerated vesting benefits set
forth in this Section 11(h).

12. Definitions: For purposes of this Employment Agreement, the following
definitions apply:

a. “Change of Control” means the first to occur of any of the following: (i) a
merger or consolidation, business combination, acquisition or similar
transaction (a “Transaction”) in which (A) the Company is a constituent party,
or (B) a subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such Transaction, except in the case of
either clause (A) or (B) any such Transaction involving the Company or a
subsidiary of the Company in which the beneficial owners of the shares of
capital stock of the Company outstanding immediately prior to such Transaction
continue beneficially to own, immediately following such Transaction, at least a
majority by voting power of the capital stock of (x) the surviving or resulting
corporation or (y) if the surviving or resulting corporation is a wholly owned
subsidiary of another corporation immediately following such Transaction, the
parent corporation of such surviving or resulting corporation; (ii) the sale,
lease, transfer, exclusive license or other disposition, in a single transaction
or series of related transactions, by the Company or a Company subsidiary of all
or substantially all the assets of the Company and the Company subsidiaries
taken as a whole (except in connection with a Transaction not constituting a
Change of Control under clause (i) or where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned Company subsidiary);
or (iii) the sale or transfer, in a single transaction or series of related
transactions, by the stockholders of the Company of more than 50% by voting
power of the then-outstanding capital stock of the Company to any Person or
entity or group of affiliated Persons or entities.

b. “Code” means the Internal Revenue Code of 1986, as amended.

c. “Person” means an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization, other than the Company.

d. “Section 280G” means Section 280G of the Code, together with the regulations
thereunder.

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 9 -



--------------------------------------------------------------------------------

13. Section 409A.

a. You and the Company agree that this Employment Agreement shall be interpreted
to comply with or be exempt from Section 409A, and the regulations and guidance
promulgated thereunder to the extent applicable, and all provisions of this
Employment Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.

b. A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Employment Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A (after giving effect to the presumptions contained therein) and,
for purposes of any such provision of this Employment Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If you are deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (a) the expiration of the six-month period
measured from the date of such “separation from service”, and (b) the date of
your death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 13(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to you in a lump sum, and any remaining payments
and benefits due under this Employment Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

c. With regard to any provision herein that provides for payment or
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (a) the right to payment, reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit; (b) the amount of
expenses eligible for payment or reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for payment or
reimbursement, or in-kind benefits, to be provided in any other taxable year;
and (c) such payments shall be made on or before the last day of your taxable
year following the taxable year in which the expense occurred.

d. For purposes of Section 409A, your right to receive any installment payments
pursuant to this Employment Agreement shall be treated as a right to receive a
series of separate and distinct payments.

e. In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Employment Agreement to
comply with, or be exempt from, the requirements of Section 409A.

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 10 -



--------------------------------------------------------------------------------

14. At-Will Status: As is true for all Company employees, your employment with
Arsanis will be “at-will.” This means that your employment is for no specified
period of time, and may be terminated at any time by either you or the Company,
with or without cause, subject only to the provisions of this Employment
Agreement. This Employment Agreement is not meant to be a contract of employment
for any specific duration. You agree that although your title, duties,
compensation or benefits may change from time to time, such changes will not
change the at-will nature of your employment, which may only be changed by an
express written agreement that is signed by you and the Board.

15. Conditions/Required Documentation: The Company’s premises, including all
workspaces, furniture, documents, and other tangible materials, and all
information technology resources of the Company (including computers, data and
other electronic files, and all internet and email) are subject to oversight and
inspection by the Company at any time, and employees should have no expectation
of privacy with regard to any Arsanis premises, materials, resources, or
information. Further, you hereby acknowledge that your continued employment with
the Company as its President and Chief Executive Officer, the increases in your
current compensation and bonus, and the Restricted Stock Award hereunder, are
conditioned on your signing and returning this Employment Agreement and your
continued compliance with the Invention, Non-Competition, Non-Solicitation and
Non-Disclosure Agreement that you previously executed in connection with your
employment (the “Non-Disclosure Agreement”).

16. No Inconsistent Obligations: You represent and warrant to the Company that
you are under no obligations or commitments, whether contractual or otherwise,
that are inconsistent with your obligations set forth in this Employment
Agreement or that would be violated by your employment by the Company. You agree
that you will not take any action on behalf of the Company or cause the Company
to take any action that will violate any agreement that you have with a prior
employer or any other third party.

17. Miscellaneous: Your rights and obligations under this Employment Agreement
shall be neither assignable nor delegable by you, except to the extent that any
rights to compensation hereunder may be assigned to your estate or legal
representative in the event of your death or disability. This Employment
Agreement shall be binding upon and inure to the benefit of you and the Company
and your and its respective permitted successors and assigns. The terms of this
Employment Agreement and the resolution of any disputes as to the meaning,
effect, performance or validity of this letter or arising out of, related to, or
in any way connected with this letter, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by Massachusetts law, without regard to conflict of laws provisions. You and the
Company submit to the exclusive personal jurisdiction of the federal and state
courts located in the Commonwealth of Massachusetts in connection with any
Dispute or any claim related to any Dispute. As of the Effective Date, this
Employment Agreement supersedes all prior understandings, whether written or
oral, relating to the terms of your employment, including without limitation the
Existing Agreement.

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 11 -



--------------------------------------------------------------------------------

If you would like to accept this offer of continued employment on the terms set
forth herein as of the Effective Date, please sign and return this Employment
Agreement by the end of the day on November 26, 2018.

[Remainder of page intentionally blank]

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 12 -



--------------------------------------------------------------------------------

We look forward to your continuing contributions to the Arsanis team.

 

Sincerely, /s/ Tillman U. Gerngross Tillman U. Gerngross Chairman of the Board
of Directors

 

AGREED TO: /s/ Michael Gray Michael Gray

 

November 26, 2018 Date

 

Arsanis, Inc. | 890 Winter Street Suite 230 • Waltham, MA • 02451 | Phone: (781)
819-5153 | www.arsanis.com

- 13 -